DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-9 are pending in the instant application.  

Priority
This application is a National Phase Application of International Application Serial No. PCT/CN2018/088742, filed May 28, 2018, which claims priority to Chinese Patent Application No. 201711315595.X, filed December 12, 2017.


Status of the Claims
Claims 1-9 are under examination on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Specifically, claim 1 contains a phrase “a plasmonic metal nanostructure solution with the tunable visible to infrared band spectra”, which is a functional limitation, describing what the solution can do, but not what the solution is.   Claim 1 and the specification do not define the plasmonic metal nanostructure solution with the tunable visible to infrared band spectra.  
The use of functional language in a claim may fail “to provide a clear-cut indication of the scope of the subject matter embraced by the claim” and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008). See MPEP§2173.05(g). One skilled in the art does not fully appreciate the entire scope of the “plasmonic metal nanostructure solution with the tunable visible to infrared band spectra”. Therefore, claim 1 is indefinite.  Claims 2-9 depending on claim 1 are rejected, accordingly.  
	In addition, the term “an initial solution a with a concentration of 0.1-10 mol/L” in “1-2)” of claim 1 seems to be “an initial solution b with a concentration of 0.1-10 mol/L”, instead.    
	

Claims 3-4, and 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 3-4, and 7-9 recite “such as”, which is the narrower statement of the range/limitation within a broader terms of surface ligand molecules of claim 3, a plasmonic metal nano-structure of claim 4, an oil phrase of claim 7, a mono-component solvent  of claim 8, and a plasmonic metal nanostructure with remarkable light scattering enhancement characteristics and with a spherical, rod-shaped, triangular or cubic shape of claim 9.  Therefore, claims 3-4, and 7-9 are indefinite.
 


Conclusions
Claims 1-9 are rejected.

Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Status Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG L CHU/Primary Examiner, Art Unit 1731